UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21386 Dreyfus Manager Funds I (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 10/31 Date of reporting period: 1/31/2016 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Research Long/Short Equity Fund January 31, 2016 (Unaudited) Common Stocks76.3% Shares Value ($) Automobiles & Components.9% Continental 1,073 224,077 Tesla Motors 2,594 a 495,973 Capital Goods6.8% Alfa, Cl. A 353,800 659,117 Bidvest Group 18,171 419,655 Honeywell International 5,352 b 552,326 Iochpe Maxion 95,300 254,702 Lockheed Martin 2,778 b 586,158 Owens Corning 18,100 b 836,039 Promotora y Operadora de Infraestructura 55,700 640,200 Prysmian 16,979 350,076 Safran 7,647 498,996 United Technologies 6,997 b 613,567 Commercial & Professional Services.6% Randstad Holding 8,365 Consumer Durables & Apparel1.5% Hanesbrands 25,097 b 767,215 LVMH Moet Hennessy Louis Vuitton 2,664 429,444 Consumer Services1.1% InterContinental Hotels Group 11,700 385,472 Norwegian Cruise Line Holdings 10,467 a 474,888 Energy13.7% EOG Resources 11,617 b 825,039 Galp Energia 55,690 663,773 Genel Energy 147,976 a 223,190 Halliburton 28,967 b 920,861 Occidental Petroleum 15,634 b 1,076,088 Petrofac 46,679 532,071 Phillips 66 14,017 b 1,123,463 Rosneft, GDR 198,339 710,344 Royal Dutch Shell, Cl. A 41,668 911,853 Saras 345,367 a 720,863 Schlumberger 15,052 b 1,087,808 Superior Energy Services 84,254 b 868,659 Valero Energy 18,075 b 1,226,750 Food, Beverage & Tobacco4.2% ConAgra Foods 29,825 b 1,241,913 Molson Coors Brewing, Cl. B 13,058 b 1,181,488 Mondelez International, Cl. A 20,810 b 896,911 Health Care Equipment & Services8.6% Align Technology 5,870 a,b 388,242 Boston Scientific 27,472 a,b 481,584 Cardinal Health 6,547 b 532,729 Centene 8,822 a,b 547,493 Cigna 2,956 b 394,922 DENTSPLY International 8,440 497,032 Envision Healthcare Holdings 10,741 a,b 237,376 Express Scripts Holding 6,105 a,b 438,766 Hill-Rom Holdings 10,833 529,517 Koninklijke Philips 23,797 a 633,091 Medtronic 10,840 b 822,973 Stryker 4,991 494,858 VCA 8,302 a 425,644 Zimmer Biomet Holdings 4,148 b 411,731 Materials3.3% Albemarle 7,806 410,908 Celanese, Ser. A 10,309 b 656,374 Dow Chemical 12,398 b 520,716 Newmont Mining 30,788 614,528 Nucor 10,678 417,189 Media4.3% AMC Networks, Cl. A 6,234 a,b 453,773 CBS, Cl. B 16,260 b 772,350 Interpublic Group of Companies 36,411 b 817,063 ProSiebenSat.1 Media 7,931 394,805 Time Warner 8,116 571,691 WPP 18,698 406,960 Pharmaceuticals, Biotech & Life Sciences4.4% AbbVie 8,377 459,897 AstraZeneca, ADR 10,053 b 323,908 BioMarin Pharmaceutical 5,561 a 411,625 Bristol-Myers Squibb 10,012 b 622,346 Eli Lilly & Co. 5,891 b 465,978 Perrigo Company 3,255 470,608 Teva Pharmaceutical Industries, ADR 7,636 b 469,461 Vertex Pharmaceuticals 3,504 a,b 317,988 Retailing4.3% Dollar General 8,951 b 671,862 Home Depot 4,561 b 573,591 Priceline Group 431 a,b 459,002 Staples 55,689 b 496,746 The TJX Companies 7,631 b 543,632 Ulta Salon Cosmetics & Fragrance 3,552 a,b 643,516 Semiconductors & Semiconductor Equipment2.8% Avago Technologies 7,438 b 994,535 Cavium 9,495 a,b 548,526 NXP Semiconductors 9,745 a,b 728,731 Software & Services8.0% Akamai Technologies 14,555 a,b 663,999 Alphabet, Cl. C 1,549 a,b 1,150,830 Citrix Systems 6,927 a,b 488,076 Facebook, Cl. A 7,370 a,b 826,988 Fortinet 17,085 a,b 480,772 Oracle 21,965 b 797,549 salesforce.com 9,852 a,b 670,527 Splunk 7,862 a,b 363,932 Visa, Cl. A 7,355 b 547,874 Workday, Cl. A 6,499 a,b 409,502 Technology Hardware & Equipment4.5% Apple 7,702 b 749,713 Ciena 31,019 a,b 551,208 Cisco Systems 50,419 b 1,199,468 Fitbit, Cl. A 22,042 365,897 Murata Manufacturing 6,000 693,366 Telecommunication Services2.0% China Mobile, ADR 12,295 b 670,446 ENTEL Chile 49,055 480,992 Telefonica Brasil, ADR 47,049 b 410,267 Transportation3.0% Airports of Thailand 47,000 497,988 Beijing Capital International Airport, Cl. H 588,000 534,703 Delta Air Lines 9,630 b 426,513 Southwest Airlines 8,993 b 338,317 Union Pacific 8,252 b 594,144 Utilities2.3% NextEra Energy 11,124 b 1,242,662 NRG Yield, Cl. A 30,643 b 379,973 NRG Yield, Cl. C 17,751 b 235,024 Total Common Stocks (cost $63,216,039) Other Investment15.7% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $12,481,252) 12,481,252 c Total Investments (cost $75,697,291) % Cash and Receivables (Net) % Net Assets % ADR - American Depository Receipts GDR - Global Depository Receipts a Non-income producing security. b Held by a broker as collateral for open short positions. c Investment in affiliated money market mutual fund. At January 31, 2016, net unrealized appreciation on investments was $223,765 of which $6,972,531 related to appreciated investment securities and $6,748,766 related to depreciated investment securities. At January 31, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Money Market Investment 15.7 Energy 13.7 Health Care Equipment & Services 8.6 Software & Services 8.0 Capital Goods 6.8 Technology Hardware & Equipment 4.5 Pharmaceuticals, Biotech & Life Sciences 4.4 Media 4.3 Retailing 4.3 Food, Beverage & Tobacco 4.2 Materials 3.3 Transportation 3.0 Semiconductors & Semiconductor Equipment 2.8 Utilities 2.3 Telecommunication Services 2.0 Consumer Durables & Apparel 1.5 Consumer Services 1.1 Automobiles & Components .9 Commercial & Professional Services .6 † Based on net assets. STATEMENT OF SECURITIES SOLD SHORT Dreyfus Research Long/Short Equity Fund January 31, 2016 (Unaudited) Common Stocks41.4% Shares Value ($) Automobiles & Components.3% Fuji Heavy Industries 6,100 Capital Goods3.8% CNH Industrial 70,123 439,180 Deere & Co. 6,663 513,118 Dover 3,958 231,345 Fastenal 11,952 484,773 Parker Hannifin 4,185 406,615 Rotork 190,939 467,610 Siemens 5,242 501,806 Commercial & Professional Services.5% Dun & Bradstreet 4,210 Consumer Durables & Apparel.7% Ralph Lauren 5,082 Consumer Services.8% Sodexo 6,356 Energy11.7% Chevron 13,480 1,165,616 Exxon Mobil 13,381 1,041,711 HollyFrontier 29,573 1,034,168 Lukoil PJSC 21,858 741,423 Murphy Oil 57,060 1,118,947 National Oilwell Varco 31,398 1,021,691 Petroleo Brasileiro, ADR 193,762 672,354 Repsol 79,783 830,860 Statoilhydro 60,768 843,946 Technip 18,041 846,213 Food & Staples Retailing.8% Walgreens Boots Alliance 7,959 Food, Beverage & Tobacco1.9% Flowers Foods 19,405 398,579 General Mills 9,176 518,536 McCormick & Co. 6,754 594,149 Health Care Equipment & Services4.5% Abbott Laboratories 15,492 586,372 DaVita HealthCare Partners 6,111 410,170 Fresenius Se & Co. 7,398 489,518 Henry Schein 3,931 595,311 IDEXX Laboratories 7,199 504,938 Owens & Minor 13,948 483,298 Varian Medical Systems 6,817 525,795 Household & Personal Products.6% Coty, Cl. A 20,373 Materials2.6% International Paper 21,476 734,694 Praxair 6,323 632,300 Yara International 18,291 696,082 Media.7% Thomson Reuters 14,671 Pharmaceuticals, Biotech & Life Sciences2.3% Amgen 2,276 347,613 Celgene 4,970 498,590 Endo International 3,914 217,110 Mallinckrodt 4,232 245,837 Roche Holdings 2,098 545,816 Real Estate.9% Weyerhaeuser 26,538 a Retailing2.3% Bed Bath & Beyond 8,848 381,968 Gap 16,037 396,435 Nordstrom 11,498 564,552 Tiffany & Co. 7,618 486,333 Semiconductors & Semiconductor Equipment.4% LG Display, ADR 38,770 Software & Services3.1% Alibaba Group Holding, ADR 5,857 392,595 CA 21,327 612,725 SAP, ADR 10,063 803,027 ServiceNow 5,423 337,365 Twitter 16,857 283,198 Technology Hardware & Equipment.6% Ingenico 4,028 Telecommunication Services.5% T-Mobile US 9,553 Transportation.5% Royal Mail 59,200 Utilities1.9% Consolidated Edison 10,730 744,554 Southern 15,221 744,611 Total Common Stocks (cost $35,700,370) ADR - American Depository Receipts a Investment in real estate investment trust. Portfolio Summary (Unaudited) † Value (%) Energy 11.7 Health Care Equipment & Services 4.5 Capital Goods 3.8 Software & Services 3.1 Materials 2.6 Pharmaceuticals, Biotech & Life Sciences 2.3 Retailing 2.3 Food, Beverage & Tobacco 1.9 Utilities 1.9 Real Estate .9 Consumer Services .8 Food & Staples Retailing .8 Consumer Durables & Apparel .7 Media .7 Household & Personal Products .6 Technology Hardware & Equipment .6 Commercial & Professional Services .5 Telecommunication Services .5 Transportation .5 Semiconductors & Semiconductor Equipment .4 Automobiles & Components .3 † Based on net assets. The following is a summary of the inputs used as of January 31, 2016 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks† 44,557,917 - - Equity Securities - Foreign Common Stocks† 4,420,321 11,722,984 †† - Mutual Funds 12,481,252 - - Liabilities ($) Other Financial Instruments: Securities Sold Short: Equity Securities - Domestic Common Stocks††† (22,048,152 ) - - ) Equity Securities - Foreign Common Stocks††† (3,508,963 ) (7,404,673 ) - ) † See Statement of Investments for additional detailed categorizations. †† Securities classified within Level 2 at period end as the values were determined pursuant to the fund's fair valuation procedures. ††† See Statement of Securities Sold Short for additional detailed classifications. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. Short Sales: The fund is engaged in short-selling which obligates the fund to replace the security borrowed by purchasing the security at current market value. The fund incurs a loss if the price of the security increases between the date of the short sale and the date on which the fund replaces the borrowed security. The fund realizes a gain if the price of the security declines between those dates. Until the fund replaces the borrowed security, the fund will maintain daily a segregated account with a broker or custodian of permissible liquid assets sufficient to cover its short positions. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Manager Funds I By: /s/ Bradley J.
